Case 1:18-cv-00502-JAO-KJM Document 92-1 Filed 02/23/21 Page 1 of 3   PageID #:
                                   1784




                EXHIBIT A
    Case 1:18-cv-00502-JAO-KJM Document 92-1 Filed 02/23/21 Page 2 of 3                                                                                                  PageID #:
                                       1785

       I •797 A I NOTICE OF ACTION I                                             DEPART MENT OF HOMELAND SECU R ITY
                                                                                 U.S. CITIZENSHIP AND I MMIGRATI ON SERVICES




Receipt Number                                                                     Case Type
WAC2 100251651                                                                     11 29- PETITION FOR A NON IMMIGRANT WORKER
Received Da te                           Priority Date                             Petitioner
10/02/2020                                                                         UNIV OF HAW All,
Notice Date                              Page                                      Beneficiary
10/27/2020                               I o f2                                    HSIAO, YA WEN


 UNIV OF HAWAll                                                                                              Notice Type: Approval Notice
 c/o FSIS                                                                                                    Class: HlB
 2565 MCCARTHY MALL PSB STE I 02                                                                             Valid from 11/02/2020 to 05/01/2021
 HONOLULU HI 96822




The above petition and accompanying request for an extension of stay have been approved. The status of the named beneficiary(ies) in this classification
is valid as indicated on the 1-94 attached below. The beneficiary(ies) can w01K th :h..: v.:mioner pursuant LO this approval notice, but only as detailed in the
petition and during the petition validity period indicated above, unless otherw;s.: authorized by law. Changes in employment or training may require you to
file a new Form 1-1 29, Petition for a Nonimmigrant Worker.
The dates in the 1-94 attached below might not be for the same dates as the petition validity dates above because the 1-94 below may contain a grace period
of up to IO days before and up 10 IO days after the petition validity period for the following c lassifications: CW- I, E-1, E-2, E-3, H-1 B, H-2B, H-3, L-1 A,
L-1 B, 0-1 , 0-2, P- 1, P-1S, P-2, P-2S, P-3, P-3S, TN- I, and TN-2. An 1-94 for H-2A non immigrants may contain a grace period of up to one week before
and 30 days after the petition validity period. However, the beneficiary(ies) may not wo rk during such grace periods, unless otherwise authorized by law.
The decision to grant a grace period and the length of the granted grace period is discretionary, final, and cannot be contested on motion or appeal. Please
contact the IRS with any questions about tax withholding.
The petitioner should keep the upper portion of this notice. The lower portion should be given to the beneficiary(ies). The beneficiary(ics) should keep the
right part (the 1-94 portion) with his or her other Fonns 1-94, Arrival-Departure Record. The 1-94 portion should be given to the U.S. Customs and Border
Protection when he or she leaves the United States. The left part is for his or her records. A person granted a extension of stay who leaves the U.S. and is
not visa-exempt must normally obtain a new visa before returning. The left part can be used when applying for the new visa. If a visa is not required, he
or she should present it, along with any other required documentation, when applying for reentry based on this approval notice at a port of entry or pre-
flight inspection station. The petitioner may also fil e Fonn 1-824, Application for Action on an Approved Application or Petition, to request that we notify a
consulate, port of entry, or pre-night inspection office of this approval.
 The approval of this petition does not guarantee that the beneficiary(ies) will be found to be eligible for a visa, for admission to the United States (if traveling
 abroad and seeking re-admission), or for a subsequent extension of stay, change of status, or adjustment of status.
 THIS FORM IS NOT A VISA AND MAY NOT BE USED IN PLACE OF A VISA.

Please see the additional information on the back. You will be notified separately about any other cases you filed.

California Service Center

                                                         RECEIVED NOV - 1 2020
                                                                                                                                                                Ill
U.S. C ITIZENSHIP & IMMIGRATION SVC
P.O. Box 30 111
Laguna N iguel CA 92607-011 1
USC IS Contact Center: www.uscis.gov/contactcenter                                                                 1111111 111
                                                                                        PU:A ::.t. 11!.All Oa- F Jo"O RM 1·9-1 PJUl\Ti U rlELUW AND STAPL:.: TO ORIGlii Al.. 1-94 IF A\ J..I i.,\ 6 LC



Detach This Half for Personal Records                                               I 264570617 85
                                                                                    I
Receipt# wAC2 I 0025 165 1                                                          I Receipt Number WAC2 l 0025 165 I
                                                                                    1US Citizenship and Immigration                                            Services
1-94# 2645706 17 85
NAME HS IAO, YA WEN
CLASS H I B                                                                           194 Departure Record
VALID FROM 11 10212020 UNTIL 05/ 11 /2021                                             Petitioner: UNIV OF HAWAIi
                                                                                        14. Family Name
PETITIONER                                                                                      HSIAO
UNIV OF HA WAIi,
2565 MCCARTHY MALL PSB STE 102
HONOLU LU HI 96822
                                                                                        IS. First (Given) Name
                                                                                                YA WEN
                                                                                        17. Country of Citizenship
                                                                                                                                                      l   16. Date of Birth
                                                                                                                                                               01 /04/1 98 1

                                                                                             TAIWAN




                                                                                                                                                 FORM l-797A [REV. 08/01/16]
     Case 1:18-cv-00502-JAO-KJM Document 92-1 Filed 02/23/21 Page 3 of 3                                                                          PageID #:
                                        1786

        1-797A I NOTICE OF ACTION I DEPARTMENT     OF HOMELAND SECU R ITY
                                    U.S. C ITIZENS HIP AND I MMIGRATION S ERVICES




Receipt Number                                                                  Case Type
WAC2100251651                                                                   11 29 - PETITION FOR A NONIMMIGRANT WORKER
Received Date                           Priority Date                           Petitioner
10/02/2020                                                                      UNIV OF HA WAIi,
No tice Da le                           Page                                    Beneficiary
10/27/2020                           2of2                                      HSLAO, YA WEN
The Small Business Regulatory Enforcement and Fairness Act established the Office of the National Ombudsman (ONO) at the Small Business
Administration. The ONO assists small businesses with issues related to federa l regulations. If you are a small business with a comment or complaint about
regulatory enforcement, you may contact the ONO at www .sba.gov/o mbudsman or phone 202-205-241 7 or fax 202-48 1-571 9.

 NOTICE: Although this application or petition has been approved, USCIS and the U.S. Department of Homeland Security reserve the right to veri fy this
 information before and/or after making a decision on your case so we can ensure that you have complied with applicable laws, rules, regulations, and other
 legal authorities. We may review public information and records, contact others by mail, the internet or phone, conducrsite inspections of businesses and
 residences, or use oth er methods of verification. We will use the infonnation obtained to detcnnine whether you are eligible for the benefit you seek. If we
 find any derogatory information, we will follow the law in detcnnining whether to provide you (and the legal representative listed on your Form G-28, if you
 submitted one) an opportunity to address that information before we make a formal decision on your case or start proceedings.




Please see the additional information on the back. You will be notified separately about any other cases you filed.

California Service Center
U.S. CITIZENSHIP & IMMIGRATION SVC
P.O. Box 30111
Laguna Niguel CA 92607-0111
Customer Service Telephone: 800-375-5283                                                                I 1111111111111111
                                                                                    PLEASE YF.A.R OFF FORM 1-94 PRINTED BELOW ANO STAPLE TO ORIGINAL 1.9.a IF AVAILABLE



Detach This Half for Personal Records
R~iJ>BNTIONALLY LEFT BLANK                                                       Recei~TilONALLY LEFT BLANK
1-94#                                                                            US Citizensf!i.l!...and lmmi&_r;ation Services
NXNil,EN';t:'IONALLY LEFT BLANK                                                        INTENrIONALL r LEFT BLANK

~~~J~tktKLEFTBLANK                                                               ~:~. .~W°fLLYLEFTBLANK
                                                                                  14
p~~iRNALLY LEFT BLANK                                                               · Fa1NfffiTIONALLY                         LEFT BLANK
                                                                                  15
    INTENTIONALLY LEFT BLANK                                                         . Fir~bNALLY L
                                                                                  17
    INTENTIONALLY LEFT BLANK                                                        • CofNt<tNTIDNALLY                         LEFT BLANK



                                                                                                                               FORM 1· 7 97A [REV. 08/01/16]
